Epes, J.,
dissenting.
The court, in its opinion says: “When the defendant obtained knowledge of the fact that the plaintiff was not meeting the requirements of the contract it had the right to. elect (1) to stand upon the strict terms of the contract and insist that the.plaintiff produce a volume of business that would in a year amount to $100,000.00 and to insist that the collections and losses would be as good as the average of the chain, and if the plaintiff could not meet these requirements (and the evidence conclusively shows that he could not), the defendant had the right to treat such failure as a breach, or (2) the defendant had the right to elect to retain the plaintiff as its manager, continue the weekly payments and condone the breach.”
But the court then holds that the fact that Sydeman *301Brothers, Incorporated, continued to pay Robin $100.00 per week for some ten or eleven weeks after the president of the company had tried to reduce his drawing account to $75.00, because of Robin’s failure to meet the requirements of the contract as to volume of sales, collections and losses, operated as a complete and final waiver for all time of the provisions of the contract relating to volume of sales, collections and losses. With this conclusion I do not agree.
The fact that Sydeman Brothers, Incorporated, did not, when Robin refused to accept $75.00 per week, dismiss him because of his failure to meet the requirements of the contract as to volume of sales, collections and losses, I think, was not a complete and final waiver of these terms of the contract. It was only a condonation subject to the implied condition that the deficiencies as to volume of sales, collections and losses would be corrected in the future, at least, to the extent of bringing his record for the future up to the average standard fixed by the contract.
The evidence conclusively shows that after the acts which the court in its opinion holds to have been a waiver, Robin still continued to fail to bring the volume of the sales and collections up to the contract standard, and to keep his losses down to the contract standard. I think that when, after a reasonable time, it was apparent that he could or would not do so, the conditional condonation ceased to be operative, and Sydeman Brothers, Incorporated, had the same right to assert a breach of the contract as if it had not at any time condoned the default on his part. The quotation in the opinion of the court from 2 Williston on Contracts, section 725, seems to me to be, for the most part, inapt. The case, I think, should be controlled by the principle of conditional condonation applicable to that class of cases of which the below are examples: Spotswood Arms Corp. v. Este, 147 Va. 1047, 1064, 133 S. E. 570; Gerber v. Kalmar, Puck & Abrahams Consolidated, 104 Misc. Rep. 85, 171 *302N. Y. S. 92; Gordon v. Dickinson, 100 W. Va. 490, 130 S. E. 650, 44 A. L. R. 526; Hill Cattle Corp. v. Killborn, 79 Mont. 327, 256 Pac. 497; Ginsberg v. Friedman, 146 App. Div. 779, 131 N. Y. S. 517; United Oil, etc., Co. v. Grey, 47 Tex. Civ. App. 10, 102 S. W. 934; Johnson v. E. Van Winkle, etc., Works, 130 N. C. 441, 41 S. E. 882; Glasgow v. Hood (Tenn.), 57 S. E. 162; Gray v. Shepard, 147 N. Y. 177, 41 N. E. 500; Siselman v. Cohen, 25 Misc. Rep. 529, 54 N. Y. S. 991; Yokel v. New York Tribune Corp. (City Ct. N. Y.) 184 N. Y. S. 822; Rubin v. Int. Film Co., 122 Misc. Rep. 413, 204 N. Y. S. 81; Durr v. Clear Lake Park Co., 205 Iowa 279, 218 N. W. 54; Macauley v. Press Pub. Co., 170 App. Div. 640, 155 N. Y. S. 1044, affirmed 222 N. Y. 696, 119 N. E. 1055; Hauerback v. Calder, 15 Utah 371, 49 Pac. 649; Jerome v. Queen City Cycle Co., 163 N. Y. 351, 57 N. E. 485; G. A. Kelly Plow Co. v. London, 59 Tex. Civ. App. 208, 125 S. W. 974.
If the law of waiver or condonation be as stated by Justice Gregory in his opinion, it would of necessity operate to force an employer to discharge an employee practically as soon as a breach of contract of employment is discovered, instead of. pursuing the more liberal course of giving the employee further time in which to correct his defaults and make good.
I see nothing in the conduct of the parties which warrants the conclusion that the parties understood that all provisions of the contract with reference to volume of business and standard of collections and losses had been finally and completely abrogated; or that what had been done or said was more than a conditional condonation of the failure of Robin to produce the results which he contracted to produce as the basis for determining his remuneration.